 1

 2

 3

 4

 5                                                                   JS-6
 6

 7

 8

 9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12
     DAVID TRUJILLO; DEANNA               )   Case No.: 5:17-cv-2547- JFW (KKx)
13   HARDEN; on behalf of themselves      )
     and all others similarly situated,   )   REVISED FINAL ORDER
14                                        )   APPROVING CLASS ACTION
                       Plaintiffs,        )   SETTLEMENT AND JUDGMENT
15                                        )
           v.                             )
16                                        )
     UNITEDHEALTH GROUP INC.;             )
17   UNITED HEALTHCARE                    )
     SERVICES, INC.;                      )
18   UNITEDHEALTHCARE                     )
     INSURANCE COMPANY;                   )
19                                        )
                    Defendants.           )
20   _______________________________

21

22

23

24

25

26

27

28
 1         The Motion of Plaintiffs David Trujillo and Deanna Harden (“Plaintiffs”), on
 2   behalf of themselves and the Settlement Class, for final approval of the class action
 3   Settlement reached with Defendants United HealthCare Services, Inc. (“UHS”) and
 4   United Healthcare Insurance Company (“UHIC”) (collectively, “United”) in this
 5   lawsuit (the “Litigation”) came on for hearing before this Court on December 2,
 6   2019. Plaintiffs and United are collectively referred to herein as the “Parties.”
 7   Michael M. Maddigan and David W. Skaar appeared as attorneys for United, and
 8   Robert S. Gianelli, Joshua S. Davis and Conal Doyle appeared as attorneys for
 9   Plaintiffs and the Settlement Class. After considering the Settlement, the moving
10   papers, arguments of counsel, and all other matters presented to the Court, it is
11   hereby ORDERED, ADJUDGED, AND DECREED, as follows:
12         1.     The Motion for Final Approval of Class Action Settlement is hereby
13   GRANTED.
14         2.     This Final Order Approving Class Action Settlement and Judgment
15   (“Final Order and Judgment”) incorporates and makes part hereof: (a) the Parties’
16   Settlement Agreement filed on June 18, 2019, including Exhibits A to D [Dkt. No.
17   189-2] (collectively the “Agreement”); and (b) the Court’s findings and conclusions
18   contained in its Order Granting Motion for Preliminary Approval of Class Action
19   Settlement [Dkt. No. 193] (the “Preliminary Approval Order”). All defined terms in
20   this Final Order and Judgment shall have the same meanings as in the Agreement.
21         3.     All preliminary findings and conclusions in the Court’s Preliminary
22   Approval Order are hereby made final.
23         4.     The Court has personal jurisdiction over all members of the Trujillo
24   Settlement Class. The Court has subject matter jurisdiction over the claims asserted
25   in this Litigation to approve the Settlement, and all exhibits attached thereto. Venue
26   is proper. The Settlement is fair, reasonable and adequate, and consistent and in
27   compliance with the applicable provisions of the United States Constitution, its
28   Amendments, and the Federal Rules of Civil Procedure, as to, and in the best

                                                 1
     interests of, the Settlement Class. The Court also finds that the Settlement resulted
 1   from two arms-length mediation sessions and was concluded only after Plaintiffs
 2   and United conducted their own investigations and evaluations of the factual and
 3   legal issues raised by Plaintiffs’ claims, as well as United’s defenses. No objections
 4   or requests to appear at the Final Approval Hearing have been made to the
 5   Settlement by any member of the Class. Accordingly, the Settlement is hereby
 6   finally approved.
 7         5.     The Trujillo Settlement Class, as defined at page 3 of the Settlement,
 8   paragraph (i), is finally certified for settlement purposes.
 9         6.     The Court hereby directs the Parties and their counsel to implement and
10   consummate the Settlement according to its terms and provisions.
11         7.     Pursuant to the Court’s Preliminary Approval Order, the notice
12   requirement was satisfied in that the Class Administrator sent the Mailed Notices to
13   each Identified Class Member in the Trujillo class on August 22, 2019, by first-class
14   mail, postage prepaid, to each Identified Class Member’s last known address, and
15   where necessary, further steps were taken in accordance with the Agreement to
16   obtain updated addresses when the mail was returned as undelivered and to re-send
17   the Mailed Notice. Identified Class Members had the opportunity to object to the
18   Settlement and the Agreement, or to exclude themselves from the Class. Identified
19   Class Members were informed of the date and time of the Final Approval Hearing
20   originally set for November 18, 2019, and their right to appear at the Final Approval
21   Hearing. These procedures afforded protections to persons in the Trujillo Class and
22   provide the basis for the Court to make an informed decision on approval of the
23   Settlement based on the responses of Identified Class Members.
24         8.     On October 15, 2019, after the Class Administrator sent the Mailed
25   Notices to each Identified Class Member, and the last date to object and give notice
26   of intent to appear had passed, the Court continued the Final Approval Hearing to
27   December 2, 2019. Because there were no objections or requests to appear by any
28   member of the Class, the Court finds that it was unnecessary to give the Identified

                                                  2
 1   Class Members notice of the change of date and time, and corrected address, for the
 2   Final Approval Hearing.
 3         9.     The Mailed Notices and all other instruments provided to the Class
 4   Members:
 5                (a)    constituted the best practicable notice under the circumstances;
 6                (b)    constituted notice that was reasonably calculated to apprise
 7   Identified Class Members of the pendency of the Litigation, their right to object to or
 8   exclude themselves from the proposed Settlement and to appear at the Final
 9   Approval Hearing;
10                (c)    were reasonable and constituted due, adequate, and sufficient
11   notice to all persons entitled to receive notice; and
12                (d)    met all applicable requirements of the Federal Rules of Civil
13   Procedure, the United States Constitution, and its Amendments, including the Due
14   Process Clause.
15         10.    Class Counsel and Plaintiffs adequately represented the Settlement
16   Class for purposes of entering into and implementing the Settlement.
17         11.    No Identified Class Members have requested exclusion from the
18   Trujillo Class.
19         12.    Class Counsel are hereby awarded attorneys’ fees and costs in the
20   amount of $1,525,000.00 (“Class Counsel Payment”). This amount covers any and
21   all claims for attorneys’ fees, expenses, and costs incurred by any and all Class
22   Counsel in connection with the Settlement of the Litigation and the administration of
23   such Settlement. Class Counsel Payment shall be provided by United to Gianelli &
24   Morris in accordance with Paragraph 9 of the Settlement.
25         13.    As an incentive award for participation as Class Representatives in the
26   Action, the Court awards $15,000.00 to Plaintiff David Trujillo and $15,000.00 to
27   Plaintiff Deanna Harden. United shall pay the incentive award in addition to any
28   relief that Plaintiffs are entitled to receive as Identified Class Members. United shall

                                                 3
 1   pay the incentive awards in accordance with Paragraph 10 of the Settlement.
 2         14.    The release of claims set forth in Paragraph 7 of the Settlement is
 3   incorporated herein and effective as of the date of this Final Order and Judgment,
 4   and forever discharges the Released Parties from any claims or liabilities arising
 5   from or related to the Released Claims.
 6         15.    Without affecting the finality of this Final Order and Judgment for
 7   purposes of appeal, the Court shall retain jurisdiction as to all matters relating to
 8   administration, consummation, enforcement, and interpretation of the Settlement and
 9   this Order, and for any other necessary purpose; provided, however, that nothing in
10   this paragraph shall restrict the ability of the Parties to exercise their rights under
11   Paragraphs 17, 18, and 19 of this Final Order and Judgment. The Parties submit to
12   the jurisdiction of the Court for purposes of administration, construction,
13   consummation, enforcement, and interpretation of the Settlement.
14         16.    The Settlement is binding on, and has res judicata and preclusive effect
15   in, all pending and future lawsuits or other proceedings maintained by or on behalf
16   of Plaintiffs and any other Identified Class Members, as well as their Related Parties
17   that allege Released Claims, as defined in the Settlement.
18         17.    Neither this Final Order and Judgment, nor the Settlement, nor any
19   other document referred to herein or therein, nor any action taken to carry out this
20   Final Order and Judgment or the Settlement is, may be construed as, or may be used
21   as an admission or concession by or against United of the validity of any claim or
22   any actual or potential fault, wrongdoing or liability whatsoever. Entering into or
23   carrying out the Settlement, and any negotiations or proceedings relating to it, shall
24   not in any event be construed as, or deemed evidence of, an admission or concession
25   as to Plaintiffs’ claims or United’s denials or defenses, and shall not be offered or
26   received in evidence in any action or proceeding against any party hereto in any
27   court, administrative agency or other tribunal for any purpose whatsoever, except as
28   evidence of the Settlement or to enforce the provisions of this Final Order and

                                                  4
 1   Judgment or the Settlement; provided, however, that this Final Order and Judgment
 2   and the Settlement may be filed in any action against or by United or the Identified
 3   Class Members to support a defense of res judicata, collateral estoppel, release,
 4   waiver, good-faith Settlement, judgment bar or reduction, full faith and credit, or any
 5   other theory of claim preclusion, issue preclusion or similar defense or counterclaim
 6   to the extent allowed by law.
 7         18.    The Parties are authorized, without further approval from the Court, to
 8   agree to and adopt such non-substantive amendments, modifications, or expansions
 9   of the Settlement and all exhibits attached thereto that are consistent with this Final
10   Order and Judgment, and that do not limit the rights of persons in the Settlement
11   Class. Any substantive amendments, modifications, or expansions of the Settlement
12   and the exhibits attached thereto shall require prior approval by the Court.
13         19.    Any work product retained by Plaintiffs or Class Counsel that is based
14   on or incorporates information designated as Confidential Material pursuant to the
15   terms of the Protective Order previously entered in this case and provided by United
16   shall be deemed Confidential Material pursuant to the terms of the Protective Order,
17   and the disclosure or use of such materials shall be subject to the same restrictions as
18   Confidential Materials pursuant to the terms of the Protective Order previously
19   entered in this case.
20         20.    Each and every Identified Class Member who has not been excluded
21   from the Settlement, and their Related Parties, are forever barred and enjoined from
22   commencing, instituting, or continuing to prosecute any action or proceeding in any
23   court of law or equity, arbitration tribunal, administrative forum, or other forum of
24   any kind, asserting any of the Released Claims against any of the Released Parties,
25   except for claims to enforce the Settlement.
26         21.    Section 1715(b) of the Class Action Fairness Act of 2005 requires a
27   settling defendant to “serve upon the appropriate State official of each State in which
28   a class member resides and the appropriate Federal official” a specified group of

                                                 5
 1   documents describing the settlement. Pursuant to section 1715(d), final approval
 2   cannot be issued earlier than 90 days after notice is given under section 1715(b).
 3   United served the necessary documents upon the appropriate officials on August 30,
 4   2019. This order is signed more than 90 days after United served the documents. The
 5   Court therefore finds that United is in full compliance with the Class Action Fairness
 6   Act, 28 U.S.C. section 1715.
 7         22.    There being no just reason for delay, the Court, in the interests of
 8   justice, expressly directs the Clerk of the Court to enter this Final Order and
 9   Judgment, and hereby decrees that, upon entry, it be deemed a final judgment.
10

11   IT IS SO ORDERED.
12

13   DATED: December 3, 2019                 By:
                                                       Honorable John F. Walter
14                                                     United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   6
